DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.

 Claim Objections
Claims 1, 3-9, 14 and 16-18 are objected to because of the following informalities:  
Regarding claims 1, 14 and 18, the term “an information item” occurs multiple times in the claims, but it is unclear whether they are the same information items or 
Regarding claim 18, lines 2-3, 13 and 19, “appatatus”, “leaset”, “ifit” and “of of” appear to be typographical errors.  In addition, it is unclear if the “at least one processor” in the second apparatus is the same processor as the one in the first communication apparatus.  Examiner suggests amending the claim to recite at least one first processor and at least one second processor.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0157135 (hereinafter Lee) in view of US 2014/0362728 (hereinafter Krochmal) and US 2014/0059635 (hereinafter Sirpal).
 Regarding claims 1 and 14, Lee discloses a method / apparatus comprising: a communication interface (FIG. 2, 110); a display device (FIG. 2, 121); a memory device that stores a set of instructions (FIG. 2, 160); and at least one processor that executes the instructions (FIG. 2, 150) to: receive a packet transmitted by a device via the communication interface (FIG. 10, S1010, S1020: details mobile terminal receives advertising packet about BLE device from BLE device); and display, upon receiving the packet ([0180]: details mobile terminal may receive information from BLE tag), a selection screen that includes a display object corresponding to the device that (FIG. 10, S1010, S1030; FIG. 11C, 1110, 1120, 1130; [0176][0181]: details BLE device broadcast information in a field of an advertising data packet; display list of BLE devices), wherein, in a case where a plurality of packets transmitted by respective devices, including the packet transmitted by the device, are received ([0180]: details mobile terminal may receive information from BLE tag), a plurality of display objects corresponding to the respective devices, including the display object corresponding to the device that transmits the packet, are displayed on the selection screen (FIG. 10, S1030; FIG. 11C. 1110, 1120, 1130; [0181]: details list of BLE devices). 
Lee does not explicitly teach wherein the packet includes, at least, information that indicates whether or not the device that transmits the packet already participates in a network which has already been established based on a communication method different from a communication method to be used for communicating the packet; and determine whether the information included in the packet indicates that the device that transmits the packet already participates in the network or that the device that transmits the packet does not participate in the network, wherein the display object is displayed in a manner such that the display object includes at least an information item indicating that the device already participates in the network and an information item indicating a name of the device if it is determined that the information included in the packet indicates that the device that transmits the packet already participates in the network, and in a manner such that the display object includes at least an information item indicating that the device does not participate in the network and an information item indicating a name of the device if it is determined that the information included in the 
However, Krochmal teaches wherein the packet includes, at least, information that indicates whether or not the device that transmits the packet already participates in a network which has already been established based on a communication method different from a communication method to be used for communicating the packet (FIG. 6; [0044]: details format for advertising message, as packet indicating whether device participates, according to Bluetooth wireless communication protocol with data field can include information for assisting to establish a wireless local area network connection, as Bluetooth and WLAN are different communication methods).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Krochmal and include wherein the packet includes, at least, information that indicates whether or not the device that transmits the packet already participates in a network which has already been established based on a communication method different from a communication method to be used for communicating the packet of Krochmal with Lee. Doing so would provide the advantage and capability of improving discovering wireless communication devices (Krochmal, at paragraph [0003]). 
Moreover, Sirpal teaches determine whether the information included in the packet indicates that the device that transmits the packet already participates in the network or that the device that transmits the packet does not participate in the network (Fig. 18; Fig. 33, 3318; [0302]: details information area may include name of device… and a state indicating whether or not the device is currently connected), wherein the display object is displayed in a manner such that the display object includes at least an information item indicating that the device already participates in the network and an information item indicating a name of the device if it is determined that the information included in the packet indicates that the device that transmits the packet already participates in the network (Fig. 18; Fig. 33, 3318; [0302]: details connected devices; Device 1810, 1811), and in a manner such that the display object includes at least an information item indicating that the device does not participate in the network and an information item indicating a name of the device if it is determined that the information included in the packet indicates that the device that transmits the packet does not participate in the network (Fig. 18; [0302] : details offline devices; device 1813, 1814).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Sirpal and include determine whether the information included in the packet indicates that the device that transmits the packet already participates in the network or that the device that transmits the packet does not participate in the network, wherein the display object is displayed in a manner such that the display object includes at least an information item indicating that the device already participates in the network and an information item indicating a name of the device if it is determined that the information included in the packet indicates that the device that transmits the packet already participates in the network, and in a manner such that the display object includes at least an information item indicating that the device does not participate in the 

Regarding claim 9, Lee teaches the packet is an advertising packet of Bluetooth Low Energy (FIG. 10, S1010; [0059][0060]: details BLE device broadcasts advertising packet). 
Lee does not explicitly teach the network of the communication method is a wireless network conforming to IEEE802.11 series.
However, Krochmal teaches the network of the communication method is a wireless network conforming to IEEE802.11 series ([0018]: details WLAN may be IEEE 802.11 series).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Krochmal and include the network of the communication method is a wireless network conforming to IEEE802.11 series of Krochmal with Lee. Doing so would provide the advantage and capability of improving discovering wireless communication devices (Krochmal, at paragraph [0003]). 

s 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Krochmal and Sirpal as applied to claim 1 above, further in view of US 2016/0357524 (hereinafter Maluf).
Regarding claim 3, Lee does not explicitly teach determine, upon condition that one of the plurality of display objects is selected by a user via the screen, whether or not the device corresponding to the selected display object is a device that already participates in the network, and display a setup screen for setting up the device corresponding to the selected display object on the display device if it is determined that the device corresponding to the selected display object is not a device that already participates in the network.
However, Maluf teaches determine, upon condition that one of the plurality of display objects is selected by a user via the screen, whether or not the device corresponding to the selected display object is a device that already participates in the network, and display a setup screen for setting up the device corresponding to the selected display object on the display device if it is determined that the device corresponding to the selected display object is not a device that already participates in the network (FIGs. 9-14: user can select from REAL THINGS, as already participating, and the screen switches as shown by figures 10-13).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Maluf and include determine and display of Maluf with Lee. Doing so would provide the advantage and capability of improving the IoT developer experience (Maluf, at paragraph [0040]). 

Regarding claim 4, Lee teaches display an operation screen for remote control of the device corresponding to the selected display object on the display device if it is determined that the device corresponding to the selected display object is a device that already participates in the network (FIGs. 10-17).

Regarding claim 5, Lee teaches wherein the packet further includes information indicating a category of the device that transmits the packet (FIGs. 11C, 19A and 19B; [0212]: details the BLE device may broadcast data that includes class of device), and wherein the display object is displayed with icon information corresponding to the category of the device (FIG. 11C: details TAG001_blue, TAG002_sky, TAG003_red, as icon information).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Maluf, Sirpal and Krochmal as applied to claim 3 above, and further in view of US 2014/0090003 (hereinafter Eguchi).
Regarding claim 6, Lee does not explicitly teach the setup screen is a screen for setting a connection information for connecting with an access point conforming to an IEEE 802.11 series to be set on the device corresponding to the selected display object.
 However, Eguchi teaches the setup screen is a screen for setting a connection information for connecting with an access point conforming to an IEEE 802.11 series to be set on the device corresponding to the selected display object (FIG. 13, SC12, SC14; FIG. 14, SC20; [0359][0391]: details register access point; execute button for connecting access point with access point information; communication carried out according to IEEE802.11a).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Eguchi and include the setup screen of Eguchi with Lee. Doing so would provide the advantage and capability of detecting shortage of throughput in wireless transmission without a decline in detection accuracy even in a case where content contains much noise (Eguchi, at paragraph [0019]). 

Regarding claim 7, Lee does not explicitly teach wherein the setup screen is presented to the user in a state in which network information related to an access point to which the communication apparatus is currently connected is set in advance.
However, Eguchi teaches the setup screen is presented to the user in a state in which network information related to an access point to which the communication apparatus is currently connected is set in advance (FIG. 14, SC18: details current setting of wireless access point with setting information already provided, as set in advance).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Eguchi and include the setup screen is presented to the user in a state in which network information related to an access point to which the communication apparatus is currently connected is set in advance of Eguchi with Lee. Doing so would provide the advantage and capability of detecting shortage of throughput in wireless 

Regarding claim 8, Lee does not explicitly teach transmit the connection information input on the setup screen to the selected device.
However, Eguchi teaches transmit the connection information input on the setup screen to the selected device (FIG. 31, 20: details STB 20 transmits to devices). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Eguchi and include transmit the connection information input on the setup screen to the selected device of Eguchi with Lee. Doing so would provide the advantage and capability of detecting shortage of throughput in wireless transmission without a decline in detection accuracy even in a case where content contains much noise (Eguchi, at paragraph [0019]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Krochmal and Sirpal as applied to claim 1 above, and further in view of US 2015/0289308 (hereinafter Kang).
Regarding claim 16, Lee does not explicitly teach wherein the at least one processor further executes the instructions to: accept a user operation to start a device search, wherein the selection screen that includes the display object is displayed after the user operation to start the device search. 
([0110]-[0111]: details device(s) may receive a pairing start request from the user, search for adjacent electronic devices, and display found adjacent electronic devices on a display screen).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Kang and include accept a user operation to start a device search, wherein the selection screen that includes the display object is displayed after the user operation to start the device search of Kang with Lee.  Doing so would avoid unnecessarily attempting reconnection. (Kang, at paragraph [0066]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Krochmal, Sirpal and Kang as applied to claim 16  above, and further in view of US 2015/0146221 (hereinafter Hill).
Regarding claim 17, Lee does not explicitly teach wherein the at least one processor further executes the instructions to: display a predetermined message on the display device upon condition that no device is found within a predetermined time after accepting the user operation to start the device search.
However, Hill teaches display a predetermined message on the display device upon condition that no device is found within a predetermined time after accepting the user operation to start the device search ([0125]: details At block 402, the media processing device may receive an indication, such as from a user, to perform operations to copy one or more files from a USB mass storage device to the media processing device's memory. At block 404, the media processing device may determine whether a USB mass storage device is connected to the USB Host port, using means such as processor 102, memory 104, USB Host circuitry 110, or the like. If no USB Mass storage device is found, an error message may be displayed indicating that no USB mass storage device was found at block 406).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Hill and include display a predetermined message on the display device upon condition that no device is found within a predetermined time after accepting the user operation to start the device search of Hill with Lee.  Doing so would enhance user serviceability. (Hill, at paragraph [0003]).

Allowable Subject Matter
Claim 18 is objected to as containing informalities, but would be allowable if appropriate corrections are made.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art, either alone or on combination, fails to teach: wherein the at least one processor of the first communication apparatus executes a first set of instructions to: determine whether or not the first communication apparatus already participates in a network that has been established by an external wireless access point; and externally transmit, based on a result of the determination, a Bluetooth packet that includes, at least, information that indicates whether or not the first communication .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 14 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415